         Case 3:18-mc-80132-JSC Document 74 Filed 01/15/20 Page 1 of 5



 1 JACK P. DICANIO (SBN 138782)
   jack.dicanio@skadden.com
 2 ALLEN RUBY (SBN 47109)
   allen.ruby@skadden.com
 3 NIELS J. MELIUS (SBN 294181)
   niels.melius@skadden.com
 4 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 5 Palo Alto, California 94301
   Telephone: (650) 470-4500
 6 Facsimile: (650) 470-4570

 7 BARRY SIMON (admitted pro hac vice)
   bsimon@wc.com
 8 JONATHAN B. PITT (admitted pro hac vice)
   jpitt@wc.com
 9 STEPHEN L. WOHLGEMUTH (admitted pro hac vice)
   swohlgemuth@wc.com
10 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
11 Washington, D.C. 20005
   Telephone: (202) 434-5000
12 Facsimile: (202) 434-5029

13 Attorneys for
   MARC L. ABRAMOWITZ
14

15                             UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18
   In re Ex Parte Application of                  Case No.: 3:18-mc-80132
19 PALANTIR TECHNOLOGIES INC.,
                                                  MARC L. ABRAMOWITZ’S NOTICE OF
20         Applicant,                             APPEAL
21 For an Order Pursuant to 28 U.S.C. § 1782 to
   Obtain Discovery from MARC L.
22 ABRAMOWITZ for Use in Foreign
   Proceedings.
23

24

25

26
27

28
     NOTICE OF APPEAL                                                CASE NO.: 3:18-mc-80132
         Case 3:18-mc-80132-JSC Document 74 Filed 01/15/20 Page 2 of 5



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         NOTICE IS HEREBY GIVEN that Marc L. Abramowitz (“Abramowitz”) hereby appeals
 3 to the United States Court of Appeals for the Ninth Circuit from the December 17, 2019 Order

 4 Denying Abramowitz’s Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge

 5 (Dkt. 72) (the “Order”), as well as the November 22, 2019 Magistrate Judge’s Order Granting

 6 Palantir Technologies Inc.’s Ex Parte Application Pursuant to 28 U.S.C. § 1782 (Dkt. 66) and

 7 related November 22, 2019 Protective Order (Dkt. 67), which are incorporated in the Order. A true

 8 and correct copy of the Ninth Circuit Rule 3-2 Representation Statement is attached hereto as

 9 Exhibit A.
10

11 DATED: January 15, 2020                 Respectfully submitted,
12                                         SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
13
                                           By:                 /s/ Jack P. DiCanio
14                                                               Jack P. DiCanio
15                                                      Attorneys for Marc L. Abramowitz
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    1
     NOTICE OF APPEAL                                                     CASE NO.: 3:18-mc-80132
Case 3:18-mc-80132-JSC Document 74 Filed 01/15/20 Page 3 of 5




           EXHIBIT A
         Case 3:18-mc-80132-JSC Document 74 Filed 01/15/20 Page 4 of 5



 1 JACK P. DICANIO (SBN 138782)
   jack.dicanio@skadden.com
 2 ALLEN RUBY (SBN 47109)
   allen.ruby@skadden.com
 3 NIELS J. MELIUS (SBN 294181)
   niels.melius@skadden.com
 4 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 5 Palo Alto, California 94301
   Telephone: (650) 470-4500
 6 Facsimile: (650) 470-4570

 7 BARRY SIMON (admitted pro hac vice)
   bsimon@wc.com
 8 JONATHAN B. PITT (admitted pro hac vice)
   jpitt@wc.com
 9 STEPHEN L. WOHLGEMUTH (admitted pro hac vice)
   swohlgemuth@wc.com
10 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
11 Washington, D.C. 20005
   Telephone: (202) 434-5000
12 Facsimile: (202) 434-5029

13 Attorneys for
   MARC L. ABRAMOWITZ
14

15                             UNITED STATES DISTRICT COURT
16                          NORTHERN DISTRICT OF CALIFORNIA
17                                 SAN FRANCISCO DIVISION
18
   In re Ex Parte Application of                  Case No.: 3:18-mc-80132
19 PALANTIR TECHNOLOGIES INC.,
                                                  REPRESENTATION STATEMENT
20         Applicant,                             PURSUANT TO NINTH CIRCUIT RULE
                                                  3-2
21 For an Order Pursuant to 28 U.S.C. § 1782 to
   Obtain Discovery from MARC L.
22 ABRAMOWITZ for Use in Foreign
   Proceedings.
23

24

25

26
27

28
     REPRESENTATION STATEMENT                                        CASE NO.: 3:18-mc-80132
         Case 3:18-mc-80132-JSC Document 74 Filed 01/15/20 Page 5 of 5



 1         Pursuant to Ninth Circuit Rule 3-2, Marc L. Abramowitz (“Abramowitz”) respectfully
 2 submits the following list of all parties to the matter to be appealed and the names, addresses and

 3 telephone numbers of their respective counsel:

 4     Appellant, Marc L. Abramowitz
 5
       Jack P. DiCanio (SBN 138782)
 6     jack.dicanio@skadden.com
       Allen Ruby (SBN 47109)
 7     allen.ruby@skadden.com
       Niels J. Melius (SBN 294181)
 8     niels.melius@skadden.com
       Skadden, Arps, Slate, Meagher & Flom LLP
 9
       525 University Avenue
10     Palo Alto, California 94301
       Telephone: (650) 470-4500
11     Facsimile: (650) 470-4570
12

13     Appellee, Palantir Technologies Inc.
14
       Christopher A. Stecher (SBN 215329)               Timothy P. Harkness
15     christopher.stecher@kyl.com                       timothy.harkness@freshfields.com
       Keesal, Young & Logan                             David Y. Livshiz
16     A Professional Corporation                        david.livshiz@freshfields.com
       450 Pacific Avenue                                Amy Mei Lie Tan
17     San Francisco, California 94133                   amy.tan@freshfields.com
       Telephone: (415) 398-6000                         Freshfields Bruckhaus Deringer US LLP
18
       Facsimile: (415) 981-0136                         601 Lexington Avenue, 31st Floor
19                                                       New York, New York 10022
                                                         Telephone: (212) 277-4000
20                                                       Facsimile: (212) 277-4001
21
     DATED: January 15, 2020                Respectfully submitted,
22
                                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
23

24                                           By:                /s/ Jack P. DiCanio
                                                                  Jack P. DiCanio
25
                                                         Attorneys for Marc L. Abramowitz
26
27

28
                                                     1
     REPRESENTATION STATEMENT                                              CASE NO.: 3:18-mc-80132
